EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 3-4, 6-9, 14-16 and 20-23 appears to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitation of, “a series of transverse straps provided substantially horizontally across the base material from one lateral edge to the other lateral edge, said transverse straps having ends, and one end of each strap being secured to a lateral edge of said base material, said transverse straps having magnetic material located, therein, magnetic material also located between the double layer of base material, with said base material having space intermediately thereof to hold the magnetic 3material in place, said magnetic material being individual magnets, with said magnets in the transverse straps and in the base material being aligned, so that when the straps are folded over into closure the magnets are aligned to secure any jewelry that is applied upon the base material and held into position by the magnets of the straps into closure upon said base material” in combination as claimed in claim 23 is not anticipated of made obvious over the prior art of record in the Examiners opinion. For example, Gaspari et al. (US 2012/0241329) discloses a jewelry case 2 comprising a base material 4 and which may be rolled, zipped, or folded up for storage of jewelry when in usage, comprising: said jewelry case 2 formed of a base material 4, at least one strap (12/22/42 or 30/40/50/60) having positioning magnets or hook and pile fastening means (magnet or hook and loop, [0006]) provided substantially across the base material 4, the magnetic material or fastening means being applied to the straps (12/22/42 or 30/40/50/60 or 222/242) and base material 4, with the magnetic material or fastening means in the straps (12/22/42 or 30/40/50/60 or 222/242) and the base material 4 being aligned, the jewelry case 2 being of a foldable type (see figures 1 and 13A-J), having an upper segment (top portion), and a lower segment (bottom portion) (figure 13H), so that when the magnetic material or fastening means formed within the straps, are applied to the upper and lower segments, in their alignment, they are capable of holding the jewelry case into closure (figure 13J), when folded over, to secure any jewelry (figures 2-10) that is applied on or around the magnets or fastening means upon the base material 4, and the straps 242, to hold the case into closure (see at least figures 13H-J). However, the prior art fails to teach or suggest the combination of claim limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735